The fifty-ninth session of the General Assembly coincides
with the twenty-fifth anniversary of the independence of
Saint Vincent and the Grenadines. The last quarter of a
century has presented a mighty challenge for the
people of my country: to develop in a world
increasingly indifferent to the particular problems of
small, poor, developing States. But it is a challenge
that the citizens of Saint Vincent and the Grenadines
have embraced with courage, fortitude and hope —
9

never doubting our ability to survive, thrive and
ultimately prosper as we contribute to the uplifting of
our unique, independent, distinctive and noble
Caribbean civilization. Our country has made progress
thus far, but much more remains to be done. We look
forward to succeeding in our quest for self-mastery.
I would like to congratulate you, Mr. President,
on your assumption of the presidency of the fifty-ninth
session of the General Assembly. We are confident that
you will perform your duties with dignity and skill. Let
me just say that you have a hard act to follow. Your
predecessor, our Mr. Julian Hunte, is a distinguished
son of the Caribbean who hails from our sister island,
Saint Lucia. He made us proud in his role as President
of the General Assembly.
The peoples of the Caribbean and the southern
United States are still traumatized by the devastation
caused by hurricanes this season. Jamaica, the
Bahamas, the Cayman Islands, Haiti, Cuba and other
Caribbean countries, including my own, have been
severely affected. But our nearest neighbour, Grenada,
has suffered cataclysmic destruction and is now in a
state of national crisis. We offer our profound
condolences to the families and loved ones of those
who have died in the hurricanes. Saint Vincent and the
Grenadines and other Caribbean nations have reached
out a helping hand to Grenada, but the magnitude of
the devastation in that country on 7 September is
beyond the capacity of the Caribbean to address
satisfactorily by itself. Indeed, Grenada has become an
international responsibility.
I therefore reiterate the call of the Caribbean
Community (CARICOM) for the urgent convening of
an international donors’ conference to address the
matter of Grenada’s utter devastation and its
reconstruction. Simply put, Grenada has moved from
the status of a middle-income developing country with
a modern, sophisticated society and well run,
democratic State machinery to a devastated land in a
matter of three hours of pounding from hurricane Ivan.
Today in Grenada there is no functioning economy and
a highly traumatized civil society.
Arising from all that is a strategic issue in our
quest to turn Grenada’s setback into a regional advance
for a more profound and meaningful Caribbean
integration. Hurricane Ivan has spoken eloquently to
the fact that nature has made our region one. History
has further moulded us as one people who were drawn
originally from diverse lands and cultures. Yet we in
the Caribbean continue to buck, rather than accommodate
ourselves appropriately to, both nature and history. That
is a sort of vanity that we can ill-afford.
It is tragic that it takes a catastrophe of this
nature to hammer home the point that the small island
developing States have been making for some time,
namely, that there is a need for special and differential
treatment because of, among other things, our
vulnerability to natural disasters.
I repeat, without exaggeration, that Hurricane
Ivan, in a few short hours, reduced Grenada to rubble
and, at a stroke, undid the hard work and achievements
of its people since independence in 1974. We in Saint
Vincent and the Grenadines feel their pain and know
that, but for the grace of God and the vagaries of
nature, Saint Vincent and the Grenadines would have
suffered the same fate.
Accordingly, the crisis in Grenada, occasioned by
nature, prompts Saint Vincent and the Grenadines to
give the highest priority to the international conference
to be held in Mauritius in January of next year, when
the specific and distinct problems of small island
developing States will be highlighted. We will be
stressing the need for the international community to
take urgent action on the problem of global warming and
climate change, which, if left unchecked, could lead to a
global human and economic calamity in this century.
The international community must become focused on
the avoidance of that threatened apocalypse.
Since we met here last year, the Caribbean
Community has faced another crisis in our region — this
time, a political one — as one of our member States,
Haiti, descended into chaos, violence and anarchy. We
saw an elected head of State removed in circumstances
that bring no credit to our hemisphere. We remain
deeply troubled by the controversial interruption of the
democratic process that took place in the early hours of
the morning of 28 February this year in Port-au-Prince.
It is worth remembering that CARICOM States were
instrumental in preparing a plan of Action for Haiti to
ensure that the Constitution of that country was
respected and to create the basis for a mobilization of
resources to avert a humanitarian disaster.
On 25 February 2004, CARICOM was successful
in having the matter raised at a meeting of the Security
Council. On that occasion, we went to the Council
armed with a draft resolution. We pleaded for the
10

international community to respond to the rapidly
deteriorating situation in Haiti. The draft resolution
presented by CARICOM to the Security Council was
noted but politely ignored. The rest is history. The
Government and people of Saint Vincent and the
Grenadines are anxious to help the Haitian people in
the sorry plight in which they currently find
themselves. But before engaging politically with the
so-called interim Government of Haiti, we must see,
among other things, unequivocal evidence on the
ground of advances in democracy and freedom and
credible guarantees of free and fair elections within a
reasonable time. A regime that tries an indicted
murderer at midnight, one who was hailed by the very
regime as a liberator, and then frees him before the first
cock crows, has failed the most elemental tests of
justice, freedom and democracy.
The death and destruction occasioned by Hurricane
Jean in Haiti demand our humanitarian assistance, not
our political engagement with the Haitian regime.
The dire situation in the Darfur region of Sudan
has caused great distress to the Government and people
of Saint Vincent and the Grenadines. My own personal
grief prompted me to write letters in May of this year
to several world leaders, including Secretary-General
Kofi Annan, offering the slender resources of my
country to assist in whatever small way we could to
alleviate the suffering of the afflicted Sudanese people.
Most of those I addressed responded positively. It is
true that — thanks in large measure to the diligence of
various journalists and the news media — this tragedy
has now been brought forcefully to international
attention. But the question we must nevertheless ask
ourselves is this: has the international community
reacted in an appropriate way to this calamity, or have
we merely engaged in the usual perfunctory and
routine denunciations? The images and reports coming
out of Darfur are a chilling reminder of man’s
inhumanity to man and a haunting condemnation of
those who can truly help but who stand by idly or
downplay this humanitarian disaster callously. In that
regard, the Government of Sudan must shoulder its
responsibility to its citizens and to humanity.
Three months have gone by since I wrote to the
Secretary-General, and this massive human tragedy
continues to unfold before our appalled eyes. I suggest
that we cannot allow the bloodbath to continue. We
must save those who can still be saved in what have
become the killing fields of Africa. The genocide of
yesterday in Rwanda stands as a monument of shame
to the international community. As an international
community we must today take the shame out of our
eyes in Darfur with urgent practical measures.
A similar effort is required to address the harsh
conditions of life of other peoples, including the heroic
nation of Palestine, whose humanity is being daily
assailed by outside forces.
I would like to express, on behalf of the people of
Saint Vincent and the Grenadines, our deepest
sympathy to the Government and people of the Russian
Federation on the tragic and inexplicable events in
Beslan on 3 September. A tragedy of that magnitude,
and especially the slaughter of so many innocent
children, cannot fail to cause heartfelt sorrow.
Since 11 September 2001, the fight against
international terrorism has intensified on all fronts. It is
right and proper that rich and poor countries be engaged
in the ongoing war on the barbarism of terror. Saint
Vincent and the Grenadines is a reliable partner in the
global struggle against the evil of terrorism. Still, it is
necessary for me to point out that the cost of being a
reliable participant in that war is a heavy burden on the
meagre resources of developing countries like Saint
Vincent and the Grenadines. Our international
obligations and circumstances necessarily pull us into
that war, which we did not occasion or initiate. Yet we
bear that imposed burden with equanimity and pain.
 This body, however, must be reminded yet again
that there is another terrorism that we must fight
relentlessly. It is the terrorism of war, poverty,
illiteracy and disease, including HIV/AIDS. We must
never forget, either, that daily hunger for 1 billion
persons worldwide is truly a weapon of mass
destruction. Together we must fight that terrorism too.
Developed countries cannot allow trade regimes and
market conditions to further impoverish the poor, as has
been the case with banana farmers in the Caribbean, and
still trumpet that they are helping the poor.
The case for a judicious and balanced reform of
the United Nations to better reflect the reality of the
twenty-first century is unanswerably strong. We must
redouble our collective efforts to persuade those who fear,
unreasonably, the consequences of a just reform. We must
not permit entrenched power to defeat right reason.
Since Saint Vincent and the Grenadines became
an independent State, it has had unbroken diplomatic
11

relations with the Republic of China on Taiwan. We see
that country of liberty and democracy as a most
important component of the magnificent Chinese
civilization. Taiwan has the world’s seventeenth largest
economy and the fifteenth largest trading volume
internationally, and is third in the global ranking of the
extent of foreign exchange reserves held. Taiwan’s 23
million people ought properly to be represented in this
universal body by the Government of their choice. It is
a mistake to continue to deny Taiwan international
membership of organizations. The relations between
Saint Vincent and the Grenadines and Taiwan have
been exemplary. Our friendship demands that we plead
their just cause.
I conclude with these observations. Some States
boast ownership of boundless territory, vast natural
resources and potent firepower; but none of those
factors by themselves, or a combination of all three,
guarantee peace or prosperity. In some other States
poverty, hunger conflict and disease are the norm. If,
instead of investing in war — knowing its certain side
effect of the waste of young, innocent lives — nations
cooperated with each other, striving for ways to solve
problems common to all, it is just possible that the
world we bequeath to our children will be more
peaceful and richer in the ways that matter and
boasting cleaner air and a healthier environment.
Internationally, and in our own countries, let us
emphasize the power of love rather than the love of
power. Let us extol not the rightness of power but the
righteousness contained in our human condition.